DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/474649 (now Patent No. 10,846,783), filed 3/30/2017.

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s claims, filed 10/21/2020, have been entered. Claims 1-20 are currently pending in this application and have been examined.  

Allowable Subject Matter
Claims 5-9 and 18-20 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 101 set forth in this Office Action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-20 are directed to systems (see MPEP 2106.03). Claims 1 and 11 are parallel in nature, therefore the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “tracking dental orders placed between two or more dental entity accounts in order to analyze the tracked information (i.e.,  generate metrics associated with the orders for each event type, calculate predetermined thresholds for each event type, and determine if a number of event metrics associated with a first event type exceeds the predestined threshold). ” 
Specifically, claim 1 (representative) recites “tracking…dental orders placed between two or more dental entity accounts of the dental relationship management system; generating event metrics associated with each of the…dental orders, wherein the event metrics for each of the…dental orders is associated with an event type; calculating, by the dental relationship management system, predetermined threshold for each event type, wherein the predetermined threshold is based on a relative number of one event type compared to one or more other event types; and determining if a number of event metrics associated with a first event type exceeds the predetermined threshold.”
Specifically, claim 11 recites “an order management module…for tracking… dental orders placed between two or more dental entity accounts of the dental relationship management system and for generating event metrics associated with each of the online dental orders, wherein the event metrics for each of the online dental orders is associated with an event type; a relationship module… for calculating a predetermined threshold for each event type, wherein the predetermined threshold is based on a relative number of one event type compared to one or more other event types, and for determining if a number of event metrics associated with a first event type exceeds the predetermined threshold; and a communication module…to communicate with…each of the two or more dental entity accounts…”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “tracking dental orders placed between two or more dental entity accounts in order to analyze the tracked information”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claims 1 and 11 are certain methods of organizing human activity because the systems track orders placed between two or more dental entities in order analyze the tracked information (i.e.,  generate metrics associated with the orders for each event type, calculate predetermined thresholds for each event type, and determine if a number of event metrics associated with a first event type exceeds the predestined threshold) (see Specification paragraphs [0017]-[0020]). Tracking orders placed between two or more dental entities is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claims 1 and 11 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 11 includes additional elements such as a server, one or more processing units, online dental orders, one or more processors, one or more hardware components, one or more software components, a network interface, devices, and a network. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a server, one or more processing units, online dental orders, one or more processors, one or more hardware components, one or more software components, a network interface, devices, and a network demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “tracking dental orders placed between two or more dental entity accounts in order to analyze the tracked information (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 11 are ineligible.
Dependent claim(s) 2, 4, 5, 8, 9, 10, 13, 17, and 18 do not aid in the eligibility of independent claims 1 and 11 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 11. Accordingly, claim(s) 2, 4, 5, 8, 9, 10, 13, 17, and 18 is/are ineligible.
Dependent claim(s) 3, 6, 7, 12, 14, 15, 16, 19, and 20 further recite the additional element(s) of a display interface device, one or more data stores, one or more hardware components, one or more software components, additional software components. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 3, 6, 7, 12, 14, 15, 16, 19, and 20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 2013/0218580 A1) in view of Brandt et al. (US 2004/0153341 A1).

Regarding claim 1, Bertrand et al., hereinafter Bertrand, discloses a medical relationship management system (abstract) comprising: 
	a server comprising one or more processing units, wherein the one or more processing units are configured to perform operations (Figs. 1-2; ¶¶0022-0027) for: 
		tracking online medical orders placed between two or more medical entity accounts of the medical relationship management system (Fig. 3; ¶0030 [the system receives information regarding a plurality of past orders placed by health care providers at a particular health care facility]; Examiner notes health care provides and a health care facility are comparable to entity accounts); 
		generating event metrics associated with each of the online medical orders, wherein the event metrics for each of the online medical orders is associated with an event type (Fig. 3; ¶031 [The system then uses the information regarding the plurality of past orders, at Step 120, to determine a set of most commonly prescribed orders for the health care facility over the predefined time period…the set of most commonly prescribed drugs may be specific to a particular health care professional, or may be based at least in part on all ordered prescriptions for an entire health care facility]; Examiner notes the specific prescribed drug is comparable to an event type and prescribing the specific drug in the order is comparable to event metrics); 
		calculating, by the medical relationship management system, predetermined threshold for each event type, wherein the predetermined threshold is based on a relative number of one event type compared to one or more other event types (Fig. 3; ¶¶0031-0032 [the set of most commonly prescribed orders may be determined by counting the total number of a particular order from a pharmacy database of past orders. For example, the system may count the total number of each particular order and compare the totals for each order against one another to determine which the most commonly prescribed orders are. In other embodiments, the system may count the number of orders and determine if the total number of a particular order exceeds a predefined threshold value. The predefined threshold value may, for example, be used to determine whether a particular order is common enough to warrant consideration as a most common order. The system may then compare the orders that exceed the predefined threshold value to determine which of the orders that exceed the predefined threshold are the most common]); and 
		determining if a number of event metrics associated with a first event type exceeds the predetermined threshold (Fig. 3; ¶¶0031-0032 [the set of most commonly prescribed orders may include the top ten ordered prescriptions; in other embodiments, the set of most commonly prescribed orders may include a top one hundred list of ordered prescriptions, or any other suitable number of most common orders… the set of most commonly prescribed orders may be determined by counting the total number of a particular order from a pharmacy database of past orders. For example, the system may count the total number of each particular order and compare the totals for each order against one another to determine which the most commonly prescribed orders are. In other embodiments, the system may count the number of orders and determine if the total number of a particular order exceeds a predefined threshold value. The predefined threshold value may, for example, be used to determine whether a particular order is common enough to warrant consideration as a most common order. The system may then compare the orders that exceed the predefined threshold value to determine which of the orders that exceed the predefined threshold are the most common]).

While Bertrand discloses a medical relationship system that tracks medical orders between medical entities of the medical relationship system (Fig. 3; ¶¶0030-0032), Bertrand does not explicitly disclose a dental relationship system that tracks dental orders between dental entities of the dental relationship system. However, in the field of analyzing data including orders initiation treatment or services used in healthcare (abstract), Brandt et al., hereinafter Brandt, teaches a healthcare relationship system that tracks healthcare orders between healthcare entities of the healthcare relationship system (Figs. 1-3; ¶0007, ¶0043, ¶¶0047-0050, ¶¶0059-0060), wherein healthcare provides can include dental offices (¶0024). The system of Brandt is applicable to the system of Bertrand as they share characteristics and capabilities, namely, they are directed to medical orders. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the medical entities as taught by Bertrand with the dental offices as taught by Brandt. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bertrand in order for the system to be used by healthcare providers including dental offices (¶0024).

Regarding claim 2, Bertrand in view of Brandt teaches the dental relationship management system of claim 1, Bertrand further discloses wherein the one or more processing units are further configured to perform operations for: 
	generating a customized content alert associated with the first event type, if the number of event metrics exceeds the predetermined threshold (Fig. 3; ¶0033-0034 [The system then displays, at Step 140, the set of most commonly prescribed orders to a user… The user of the system may include any health care or other professional that is entering an order for a prescription drug. The system may display the most commonly prescribed orders, for example, on a smart phone, tablet, laptop, or any other suitable computing device]; Examiner notes this is a conditional limitation that only takes place IF the number of event metrics exceeds the predetermined threshold).

Regarding claim 3, Bertrand in view of Brandt teaches the dental relationship management system of claim 1, Bertrand further discloses wherein the one or more processing units are further configured to perform operations for: 
	providing a dashboard for displaying customized insight for each of the two or more dental entity accounts through a display interface device associated with each of the two or more dental entity accounts, the customized insight based on respective event metric for each of the two or more dental entity accounts (Figs. 3, 5-7; ¶0033-0034 [The system then displays, at Step 140, the set of most commonly prescribed orders to a user… The user of the system may include any health care or other professional that is entering an order for a prescription drug. The system may display the most commonly prescribed orders, for example, on a smart phone, tablet, laptop, or any other suitable computing device] in view of ¶0055 [the system may be adapted to determine the most commonly prescribed orders based at least in part on past order information associated with a particular health care professional. For example, the set of most commonly prescribed orders displayed for a particular surgeon may contain the most commonly prescribed orders that the surgeon has ordered herself]; Examiner notes displaying the set of most commonly prescribed orders to each particular health care provider based on the orders they themselves have ordered is comparable to displaying customized insight for each of the two or more entities based on respective event metrics for each of the two entity accounts).

Regarding claim 10, Bertrand in view of Brandt teaches the dental relationship management system of claim 1, Bertrand further discloses wherein the predetermined threshold is associated with a determination of a most common event type based on the event metrics (Fig. 3; ¶¶0031-0032 [the set of most commonly prescribed orders may include the top ten ordered prescriptions; in other embodiments, the set of most commonly prescribed orders may include a top one hundred list of ordered prescriptions, or any other suitable number of most common orders… the set of most commonly prescribed orders may be determined by counting the total number of a particular order from a pharmacy database of past orders. For example, the system may count the total number of each particular order and compare the totals for each order against one another to determine which the most commonly prescribed orders are. In other embodiments, the system may count the number of orders and determine if the total number of a particular order exceeds a predefined threshold value. The predefined threshold value may, for example, be used to determine whether a particular order is common enough to warrant consideration as a most common order. The system may then compare the orders that exceed the predefined threshold value to determine which of the orders that exceed the predefined threshold are the most common]).

Regarding claim 11, the claim discloses substantially the same limitations, as claim 1. The added elements of “one or more processors,” “an order management module,” “one or more hardware components,” “one or more software components,” “a relationship module,” a “communication module” comprising a “network interface” to communicate with “devices” associated with each of the two or more dental entity accounts associated via a “network” is also taught by Bertrand (Figs. 1-3; ¶¶0022-0035). Therefore, claim 11 is rejected for the same rational over the prior art. 

Regarding claims 12 and 14, the claim discloses substantially the same limitations, as claims 2 and 3, respectfully. The added elements of “a content module comprising one or more hardware components and one or more software components”” is also taught by Bertrand (Figs. 1-3; ¶¶0022-0035). Therefore, claims 12 and 14 is rejected for the same rational over the prior art. 

Regarding claim 15, Bertrand in view of Brandt teaches the dental relationship management system of claim 11, Bertrand further discloses one or more data stores for storing a plurality of relational data, including dental entity account information, event metrics, entity scores, and predetermined thresholds, for calculating the predetermined thresholds and the entity scores and recalculating new entity scores and new predetermined thresholds upon receiving new event metric (Fig. 1; ¶0022 [database], ¶0039, ¶0053; Examiner notes “for storing a plurality of relational data, including dental entity account information, event metrics, entity scores, and predetermined thresholds, for calculating the predetermined thresholds and the entity scores and recalculating new entity scores and new predetermined thresholds upon receiving new event metric” is considered intended use). 

Regarding claim 16, Bertrand in view of Brandt teaches the dental relationship management system of claim 11, Bertrand further discloses wherein the relationship module further comprises at least additional software components for providing determining a number of times calculated predetermined thresholds have been exceed by a set of event metrics associated with a first dental entity account for each of one or more other dental entity accounts that the first dental entity account had dental order transactions with through the dental relationship management system (Figs. 3, 5-7; ¶0033-0034 [The system then displays, at Step 140, the set of most commonly prescribed orders to a user… The user of the system may include any health care or other professional that is entering an order for a prescription drug. The system may display the most commonly prescribed orders, for example, on a smart phone, tablet, laptop, or any other suitable computing device] in view of ¶0055 [the system may be adapted to determine the most commonly prescribed orders based at least in part on past order information associated with a particular health care professional. For example, the set of most commonly prescribed orders displayed for a particular surgeon may contain the most commonly prescribed orders that the surgeon has ordered herself] and ¶¶0031-0032 [the set of most commonly prescribed orders may include the top ten ordered prescriptions; in other embodiments, the set of most commonly prescribed orders may include a top one hundred list of ordered prescriptions, or any other suitable number of most common orders… the set of most commonly prescribed orders may be determined by counting the total number of a particular order from a pharmacy database of past orders. For example, the system may count the total number of each particular order and compare the totals for each order against one another to determine which the most commonly prescribed orders are. In other embodiments, the system may count the number of orders and determine if the total number of a particular order exceeds a predefined threshold value. The predefined threshold value may, for example, be used to determine whether a particular order is common enough to warrant consideration as a most common order. The system may then compare the orders that exceed the predefined threshold value to determine which of the orders that exceed the predefined threshold are the most common]). 

Regarding claim 17, Bertrand in view of Brandt teaches the dental relationship management system of claim 16, Bertrand further discloses wherein the predetermined threshold is associated with a determination of a most common event type based on the event metrics (Fig. 3; ¶¶0031-0032 [the set of most commonly prescribed orders may include the top ten ordered prescriptions; in other embodiments, the set of most commonly prescribed orders may include a top one hundred list of ordered prescriptions, or any other suitable number of most common orders… the set of most commonly prescribed orders may be determined by counting the total number of a particular order from a pharmacy database of past orders. For example, the system may count the total number of each particular order and compare the totals for each order against one another to determine which the most commonly prescribed orders are. In other embodiments, the system may count the number of orders and determine if the total number of a particular order exceeds a predefined threshold value. The predefined threshold value may, for example, be used to determine whether a particular order is common enough to warrant consideration as a most common order. The system may then compare the orders that exceed the predefined threshold value to determine which of the orders that exceed the predefined threshold are the most common]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of Brandt and Gupta et al. (US 2015/0250948 A1). 

Regarding claim 4, Bertrand in view of Brandt teaches the dental relationship management system of claim 2. While Bertrand discloses generating a customized content alert associated with the first event type, if the number of event metrics exceeds the predetermined threshold, wherein the customized content alert is associated with instances of exceeding the predetermined threshold with respect to the first event type (Fig. 3; ¶0033-0034 [The system then displays, at Step 140, the set of most commonly prescribed orders to a user… The user of the system may include any health care or other professional that is entering an order for a prescription drug. The system may display the most commonly prescribed orders, for example, on a smart phone, tablet, laptop, or any other suitable computing device]; Examiner notes this is a conditional limitation that only takes place IF the number of event metrics exceeds the predetermined threshold), Bertrand in view of Brandt does not explicitly teach wherein the customized content alert is associated with assisting avoidance of further instances of exceeding the predetermined threshold with respect to the first event type (Examiner notes this is a conditional limitation that only takes place IF the number of event metrics exceeds the predetermined threshold). In the field of reducing medication errors (abstract), Gupta et al., hereinafter Gupta, teaches entering an order for a prescribed drug, determining if the entered information falls within established guidelines, if the comparison indicates that one or more of the parameters or information do not meet the established guidelines, providing an alert or warning to the user (Fig. 1; ¶¶0034-0035).  The system of Gupta is applicable to the system of Bertrand in view of Brandt as they share characteristics and capabilities, namely, they are directed to medical orders. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the alert as taught by Bertrand in view of Brandt with the avoidance alert as taught by Gupta. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bertrand in view of Brandt in order to provide a warning that parameters entered into the order do not fall within established guidelines (¶0034).

Regarding claim 13, Bertrand in view of Brandt teaches the dental relationship management system of claim 12. While Bertrand discloses generating a customized content alert associated with the first event type, if the number of event metrics exceeds the predetermined threshold, wherein the customized content alert is associated with instances of exceeding the predetermined threshold with respect to the first event type and based on areas of improvement identified based on associated event metrics (Fig. 3; ¶0033-0034 [The system then displays, at Step 140, the set of most commonly prescribed orders to a user… The user of the system may include any health care or other professional that is entering an order for a prescription drug. The system may display the most commonly prescribed orders, for example, on a smart phone, tablet, laptop, or any other suitable computing device] in view of ¶0014 [health care professional may then place a prescription order by choosing from the list of most commonly placed orders. In various embodiments, the use of a computerized ordering system by health care professionals may help physicians create more accurate orders]; Examiner notes this is a conditional limitation that only takes place IF the number of event metrics exceeds the predetermined threshold), Bertrand in view of Brandt does not explicitly teach wherein the customized content alert is associated with assisting avoidance of further instances of exceeding the predetermined threshold with respect to the first event type (Examiner notes this is a conditional limitation that only takes place IF the number of event metrics exceeds the predetermined threshold). In the field of reducing medication errors (abstract), Gupta et al., hereinafter Gupta, teaches entering an order for a prescribed drug, determining if the entered information falls within established guidelines, if the comparison indicates that one or more of the parameters or information do not meet the established guidelines, providing an alert or warning to the user (Fig. 1; ¶¶0034-0035).  The system of Gupta is applicable to the system of Bertrand in view of Brandt as they share characteristics and capabilities, namely, they are directed to medical orders. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the alert as taught by Bertrand in view of Brandt with the avoidance alert as taught by Gupta. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bertrand in view of Brandt in order to provide a warning that parameters entered into the order do not fall within established guidelines (¶0034).



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference D of the Notice of References Cited Saxena et al. (US 2012/0303395 A1) discloses evaluating and assessing a relationships between two parties by analyzing each parties parameters and based on the evaluation presenting the results. 
	Reference U of the Notice of References Cited Non Patent Literature Dentists can expect good things from cloud-based dental lab software discloses software dental offices can use to communicate with dental labs. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625